Title: To James Madison from John Mitchell, 10 April 1806 (Abstract)
From: Mitchell, John
To: Madison, James


                    § From John Mitchell. 10 April 1806, Paris. “At same time that I cover You Copy of my last of the 10th Ulto. I take the Liberty to give the substance of an article that has appeard in the journal of Commerce this day as from Hambourg —— of April 1806 ‘Yesterday the British Consul gave orders to all the Captns of Vessells of His Nation to quit the Port in 24 hours. In consequence, many saild same day & the rest have gone this day. Many Sweedish & Russian vessells have done the same. An English frigat attended at the mouth of the River to escort them. The motive of this order is not exactly known—the probable reason is, that, the British Goverment had demanded by its Ambassidor at Berlin an explination relative to the taking posession of Hanover, the Answer to Which was not satisfactory, they presume the Elbe will be again blockaded.[’] Should the Blockade again take place it may probably injure many of our merchants trading there. Here (but with what foundation I can’t say)—it has been reported for some time past, that there was a plan in Contemplation to Shut up the Sound and not permitt any British Vessells to enter.”
                